        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 EASTERN DIVISION

Damian Scott Olvera,                )
                                    )
                     Petitioner,    )     ORDER ON MOTION TO VACATE,
                                    )     SET ASIDE, OR CORRECT SENTENCE
       vs.                          )
                                    )     Case No. 3:19-cv-00209
United States of America,           )
                                    )
                     Respondent.    )
___________________________________________________________________________

United States of America,           )
                                    )
                     Plaintiff,     )
                                    )
      vs.                           )
                                    )     Case No. 3:16-cr-00198
Damian Scott Olvera,                )
                                    )
                     Defendant.     )
___________________________________________________________________________

       Before the Court is Petitioner Damian Scott Olvera’s motion to vacate, set aside, or correct

sentence under 28 U.S.C. § 2255 filed on September 23, 2019. Doc. No. 123. The Government

responded in opposition to the motion on February 21, 2020. Doc. No. 128. Olvera filed a reply

on June 8, 2020. Doc. No. 138. With the exception of two claims that require an evidentiary

hearing, the motion is denied.

I.     BACKGROUND

       The conduct leading to Olvera’s convictions and sentence occurred between late 2015 and

early 2016 when he was 22 years old. At that time, Olvera was in a romantic relationship with

Amanda Alfaro. Doc. No. 107, ¶ 4. They lived together in an apartment in Fargo, North Dakota,

along with Alfaro’s mother and two sisters. Id. On January 5, 2016, Alfaro’s then 11-year-old

sister, O.A., warned Alfaro and their mother to keep Olvera away from R.A., Alfaro’s then 12-
        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 2 of 16




year-old sister. Id. ¶ 5. After receiving the warning, Alfaro’s mother examined R.A.’s cell phone.

Id. She discovered text messages between R.A. and Olvera that detailed a sexual relationship. Id.

The text messages also referenced sexually explicit images and videos exchanged between R.A.

and Olvera. Id. In reaction, Alfaro and her mother contacted the Fargo Police Department. Id. ¶

6. An officer responded, took statements from the Alfaro family, and seized R.A.’s cell phone.

Id. A detective later interviewed Olvera at his workplace. Id. During the interview, Olvera

admitted to engaging in a sexual relationship with R.A. and to receiving sexually explicit images

and videos from her over an approximately two-week period. Id. Law enforcement then arrested

Olvera on a state gross sexual imposition charge. Id. ¶ 27.

       Following Olvera’s arrest, Alfaro discovered more child pornography on her tablet, which

she sent to the Fargo Police Department. Id. ¶ 7. The images on the tablet derived from an email

account: inkheart.archnaidguy@yahoo.com. Id. An ensuing forensic evaluation of R.A.’s cell

phone uncovered communications between R.A.’s email account and an email account belonging

to Olvera: arevlo.naimaD@gmail.com. Id. ¶ 8. Homeland Security Investigations subsequently

obtained search warrants for both email accounts. Id. The warrants yielded evidence that Olvera

used the Gmail account to communicate with R.A. and to receive sexually explicit images and

videos from her. Id. Olvera then forwarded the content to the Yahoo account. Id. Inspection of

the Yahoo account also revealed unrelated child pornography dating back to May 2013, including

videos of adult males vaginally penetrating minor females. Id. ¶ 9. In total, law enforcement

recovered more than 600 verified images of child pornography from Olvera’s email accounts. Id.

       On August 17, 2016, a grand jury returned a four-count Indictment against Olvera. Doc.

No. 1. The first three counts charged Receipt of Materials Containing Child Pornography, in

violation of 18 U.S.C. §§ 2252A(a)(2)(A) and 2252A(b)(1), and a fourth count charged Possession



                                                2
        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 3 of 16




of Materials Containing Child Pornography, in violation of 18 U.S.C. §§ 2252A(a)(5)(B) and

2252A(b)(2).1 Id. Upon arraignment on August 19, 2016, the Court appointed Assistant Federal

Public Defender Christopher Lancaster to represent Olvera, as well as Nicole Bredahl as limited

CJA counsel. Doc. No. 6. On August 24, 2016, Olvera informed the Court that he intended to

retain private counsel. Doc. No. 13. Olvera retained Noe Robles, and the Court granted a

corresponding motion to substitute attorney on October 4, 2016. Doc. No. 25.

        The Government sent a proposed plea agreement to Robles on January 5, 2017. Doc. No.

128-1. The proposed plea agreement contemplated Olvera pleading guilty to Counts One and Four

of the Indictment. Doc. No. 128-2, ¶ 4. In addition, the proposed plea agreement set out a

preliminary sentencing guidelines calculation. Id. ¶¶ 13-16. The calculation suggested that the

parties would agree to a base offense level of 22 under USSG § 2G2.2(a)(2) with the following

upward adjustments:

    •   +5 levels because defendant engaged in a pattern of activity involving the sexual
        abuse or exploitation of a minor. (USSG § 2G2.2(b)(5))

    •   +2 levels because the offense involved use of a computer. (USSG § 2G2.2(b)(6))

    •   +4 levels due to the amount of images (at least 300, but fewer than 600). (USSG §
        2G2.2(b)(7)(C))

Id. ¶¶ 13-14. The proposed plea agreement also included a tentative commitment from the

Government to recommend a three-level downward adjustment for acceptance of responsibility

under USSG § 3E1.1. Id. ¶ 16. The total offense level in the proposed plea agreement therefore

rested at 30.




1
  State authorities dismissed the gross sexual imposition charge in favor of federal prosecution.
Doc. No. 107, ¶ 45. Olvera received credit for the time in state custody toward his eventual federal
sentence. Doc. No. 128-5, p. 3.
                                                 3
        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 4 of 16




       The Government set January 17, 2017 as the acceptance deadline for the proposed plea

agreement. Doc. No. 128-1. Robles apparently did not respond to the offer. On January 19, 2017,

Robles moved to continue the then prevailing February 7, 2017 trial date. Doc. No. 35. As grounds

for the motion, Robles disclosed that doctors had diagnosed him with a heart condition that would

require emergency surgery. Id. The Court promptly reset the trial for April 11, 2017. Doc. No.

37. With the new trial date in place, the Government sent Robles the same proposed plea

agreement a second time on March 1, 2017. Doc. No. 128-3. The acceptance deadline extended

to March 13, 2017. Id.

       On March 8, 2017, Robles informed the Government that he was recovering from surgery

and intended to withdraw as Olvera’s counsel. Doc. No. 128-4. The Court granted the motion to

withdraw on March 14, 2017 and reappointed Lancaster. Doc. Nos. 39, 40. The Government then

offered a second plea agreement to Lancaster. The second plea agreement still contemplated

Olvera pleading guilty to Counts One and Four of the Indictment with a preliminary base offense

level of 22. Doc. No. 53, ¶¶ 4, 13. But the proposed upward adjustments increased by five levels:

   •   +5 levels because defendant engaged in a pattern of activity involving the sexual
       abuse or exploitation of a minor. (USSG § 2G2.2(b)(5))

   •   +2 levels because the offense involved a computer. (USSG § 2G2.2(b)(6))

   •   +5 levels due to the amount of images (600 or more images).             (USSG §
       2G2.2(b)(7)(D))

   •   +4 levels due to sadistic or masochistic conduct or other depictions of violence.
       (USSG § 2G2.2(b)(4)(A))

Id. ¶ 14. With the potential three-level downward adjustment for acceptance of responsibility

included, the second plea agreement called for a total offense level of 35. Id. ¶ 16. The parties

also handwrote in additional terms to the second plea agreement. See id. ¶¶ 14, 18. Namely, the

Government consented to recommend a sentence in the middle of the applicable guideline range,

                                               4
        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 5 of 16




and Olvera reserved argument on the enhancements for 600 or more images and depictions of

sadomasochistic conduct. See id.

       Olvera signed the second plea agreement as modified on July 11, 2017. Doc. No. 53, p.

11. He appeared before then District Judge Ralph R. Erickson for an August 10, 2017 change of

plea hearing. Doc. No. 57. Following an extended colloquy, Judge Erickson continued the change

of plea hearing so Olvera could resume taking prescribed depression medication and fully recover

from a mild respiratory illness. Doc. No. 98, pp. 19-20.

       The continued change of plea hearing occurred on November 1, 2017. Doc. No. 61. Judge

Erickson, by then elevated to the Eighth Circuit Court of Appeals but sitting by designation,

deemed Olvera competent to proceed. Doc. No. 99, p. 5. At the outset of the hearing, Olvera

voiced an intent to forgo the plea agreement and enter an open plea to all four charges in the

Indictment. Id. at 6. Olvera changed his mind after speaking with Lancaster during the hearing,

however, and proceeded to plead guilty to Counts One and Four of the Indictment pursuant to the

plea agreement. Id. at 29-30.

       Then in early March 2018, Olvera filed near-simultaneous pro se motions for new counsel

and to withdraw his guilty plea. Doc. Nos. 71, 75. The Court granted the motion for new counsel

on March 16, 2018 and appointed Alexander Reichert to represent Olvera. Doc. Nos. 78, 79. On

June 21, 2018, Olvera renewed the motion to withdraw his guilty plea through counsel. Doc. No.

83. But after further discussion with Reichert, Olvera withdrew the motion on July 3, 2018 and

elected to proceed with sentencing. Doc. No. 90.

       Sitting by designation, now Chief Judge Roberto A. Lange of the District of South Dakota

took up Olvera’s case for sentencing. Doc. No. 93. The Court scheduled a sentencing hearing for

September 10, 2018. Doc. No. 94. On September 5, 2018, Reichert filed a motion to continue the



                                                5
        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 6 of 16




hearing. Doc. No. 95. He explained that Olvera had asked him to look into certain items before

sentencing and that he had yet to review the transcripts from the change of plea hearings with

Olvera. Id. The same day, the Court docketed a letter from Olvera stating he had not spoken with

Reichert in nearly two months and requesting information as to whether he had an upcoming

hearing. Doc. No. 96. The Clerk of Court sent a response letter informing Olvera of the impending

sentencing hearing, and Judge Lange denied the motion to continue on September 7, 2018. Doc.

Nos. 96-2, 100.

       Reichert renewed the motion to continue when the sentencing hearing commenced,

affirming that the substance of Olvera’s letter was true and that they had not communicated since

making the decision to move forward with sentencing. Doc. No. 120, pp. 4-5. He also explained

that Olvera had asked him to confer about the presentence investigation report (“PSR”), the

sentencing memoranda, the recently prepared transcripts from the change of plea hearings, and an

expert analysis of the digital evidence. Id. at 6-7.

       Judge Lange acknowledged the concern regarding Reichert’s limited communication with

Olvera. Id. at 9. Even so, he noted reviewing the sentencing memoranda and objections to the

PSR, describing them as “thoughtful” and “well done.” Id. at 7-8. He also pointed out that

proceeding with the hearing that day would result in Olvera receiving a two-level downward

adjustment for the final sentencing guidelines tally. Id. at 9. Specifically, the initial calculation in

the PSR included all the enhancements in the second plea agreement plus another two-level

enhancement under USSG § 2G2.2(b)(2) for material involving a prepubescent minor or a minor

who had not attained the age of 12 years. Doc. No. 101, ¶¶ 15-19. That meant the total offense

level in the PSR came out to 37, with an attendant guideline range of 210-262 months’

imprisonment. Id. ¶¶ 27, 74. Defense counsel objected to the additional enhancement’s inclusion



                                                   6
        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 7 of 16




in the PSR prior to sentencing. Doc. No. 101, p. 21. In response, the Government conceded to

inadvertently leaving the prepubescent-minor enhancement out of the plea agreement. Doc. No.

120, p. 10. As a result, the Government confirmed it would adhere to the terms of the plea

agreement and abstain from presenting evidence to support the enhancement. Id. Judge Lange

informed the parties that he intended to sustain the defense objection and afford Olvera the two-

level benefit of the Government’s omission, explaining that a continuance could foreclose that

opportunity. Id. at 9. Judge Lange consequently denied the renewed continuance motion. Id.

       After Judge Lange sustained the objection to the prepubescent-minor enhancement and

recalibrated the total offense level at 35, the parties presented argument on the appropriate

sentence. Id. at 11-13. The Government, per the plea agreement, recommended a 189-month

sentence in the middle of the guideline range. Id. at 14. For his part, Reichert did not contest the

enhancements for 600 or more images or depictions of sadomasochistic conduct. But he did

advance a variance request for a sentence at the 60-month mandatory minimum in line with the

sentencing memorandum he submitted. See Doc. No. 102. His argument focused on the relatively

modest number of images Olvera possessed compared to many child pornography defendants, the

need for rehabilitation through treatment rather than a lengthy prison sentence, and Olvera’s

disadvantaged upbringing. Doc. No. 120, pp. 21-24.

       Judge Lange weighed the 18 U.S.C. § 3553(a) factors and rejected the variance request. In

doing so, he determined that the nature and circumstances of the offense favored a within-

guidelines sentence based on Olvera sexually abusing R.A. and possessing child pornography for

more than two years before arrest. Id. at 30-31. Judge Lange accounted for the personal history

and characteristics factor by commenting on Olvera’s difficult upbringing, positive work history,

and lack of criminal record. Id. at 31-32. Considering all the sentencing factors, he concluded



                                                 7
        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 8 of 16




that Olvera’s case “seems like the heartland-type case where the guideline range ought to be

followed.” Id. at 34. Accordingly, Judge Lange imposed a 180-month sentence with 15 years of

supervised release to follow. Doc. No. 105. Olvera did not pursue a direct appeal.

II.    LEGAL STANDARD

       A motion under 28 U.S.C. § 2255 provides avenues for relief “in several circumstances,

including cases shown to contain jurisdictional errors, constitutional errors, and errors of law.”

Raymond v. United States, 933 F.3d 988, 991 (8th Cir. 2019) (citing 28 U.S.C. § 2255(b)).

“Habeas review is an extraordinary remedy and will not be allowed to do service for an appeal.”

Fletcher v. United States, 858 F.3d 501, 505 (8th Cir. 2017) (quoting Jennings v. United States,

696 F.3d 759, 762 (8th Cir. 2012)). An evidentiary hearing is required unless the allegations in

the motion are inherently incredible, contradicted by the record, merely conclusory, or would not

entitle the petitioner to relief even if true. Roundtree v. United States, 751 F.3d 923, 926-27 (8th

Cir. 2014). “The movant bears the burden to prove each ground entitling relief.” Golinveaux v.

United States, 915 F.3d 564, 567 (8th Cir. 2019) (citation omitted).

       Olvera bases his § 2255 motion on several claimed violations of his Sixth Amendment

right to effective assistance of counsel. To obtain relief on an ineffective assistance of counsel

claim, a petitioner must satisfy the two-prong test announced in Strickland v. Washington, 466

U.S. 668, 687 (1984). For the first prong, a petitioner must establish constitutionally deficient

representation, meaning counsel’s performance fell below an objective standard of reasonableness.

Meza-Lopez v. United States, 929 F.3d 1041, 1044 (8th Cir. 2019) (citing Strickland, 466 U.S. at

687-88). “This requires showing that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland, 466

U.S. at 687. “Judicial scrutiny of counsel’s performance must be highly deferential.” Id. at 689.



                                                 8
        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 9 of 16




Courts view the representation from counsel’s perspective at the time of the alleged error to avoid

the effects of hindsight and second-guessing. Kemp v. Kelley, 924 F.3d 489, 500 (8th Cir. 2019)

(citing Strickland, 466 U.S. at 489). A petitioner must overcome a strong presumption that defense

counsel provided “adequate assistance and made all significant decisions in the exercise of

reasonable professional judgment.” Strickland, 466 U.S. at 690; see also Camacho v. Kelley, 888

F.3d 389, 394 (8th Cir. 2018). Strategic decisions made after a thorough investigation of the law

and facts are virtually unchallengeable. United States v. Orr, 636 F.3d 944, 950 (8th Cir. 2011).

       To satisfy the second prong, a petitioner must demonstrate that prejudice resulted from the

deficient representation. Strickland, 466 U.S. at 687. To do so, a petitioner must show “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Adejumo v. United States, 908 F.3d 357, 361 (8th Cir. 2018) (quoting

Strickland, 466 U.S. at 694). A reasonable probability is one “sufficient to undermine confidence

in the outcome.” Wiggins v. Smith, 539 U.S. 510, 534 (2003) (quoting Strickland, 466 U.S. at

694). When evaluating the probability of a different result, courts view the totality of the evidence

to gauge the effect of the error. Williams v. United States, 452 F.3d 1009, 1013 (8th Cir. 2006)

(citing Strickland, 466 U.S. at 495).

       Where a petitioner raises multiple ineffective assistance of counsel claims, each claim must

be examined independently rather than collectively. Hall v. Luebbers, 296 F.3d 685, 692-93 (8th

Cir. 2002) (citing Wainwright v. Lockhart, 80 F.3d 1226, 1233 (8th Cir. 1996)). Cumulative error

will not justify habeas relief. Middleton v. Roper, 455 F.3d 838, 851 (8th Cir. 2006).

III.   DISCUSSION

       Olvera contends that both Reichert and Robles provided ineffective assistance of counsel

at various stages. First, he asserts Reichert committed a host of errors leading up to and during the



                                                 9
        Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 10 of 16




sentencing hearing. Second, he claims Reichert failed to file a requested notice of appeal. And

third, he avers Robles failed to adequately convey the first plea agreement before the deadline to

accept expired. The Court addresses each in turn.

        A.      Sentencing Performance

        Olvera’s motion and supplemental filings raise six distinct errors Reichert purportedly

committed relevant to sentencing: (1) failure to communicate with Olvera in the two months prior

to the hearing; (2) failure to properly investigate and present mitigating evidence, such as a

previously prepared psychosexual evaluation report, expert testimony on the digital evidence, the

percentage of child pornography recovered relative to all pornography Olvera possessed, an

apology letter addressed to R.A., and character letters from family members and a religious

counselor; (3) failure to argue for a “reasonable” downward variance; (4) failure to object to

statements the Government made at the hearing regarding images and videos depicting

prepubescent minors; (5) failure to contest the enhancement for possession of 600 or more images;

and (6) failure to contest the enhancement for depictions of sadomasochistic conduct. Each

asserted error falters for lack of prejudice, obviating the need to consider the possibility of deficient

performance. See DeRoo v. United States, 223 F.3d 919, 925 (8th Cir. 2000) (citing United States

v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)) (“If the defendant cannot prove prejudice, [a court]

need not address whether counsel’s performance was deficient.”).

        Prejudice in the sentencing context requires a petitioner to demonstrate a reasonable

probability that he “would have received a shorter sentence if counsel had not been ineffective.”

United States v. Parrott, 906 F.3d 717, 720 (8th Cir. 2018) (per curiam) (citing Winfield v. Roper,

460 F.3d 1026, 1033 (8th Cir. 2006)). The first and second errors Olvera advances are related,

with both charging that Reichert failed to adequately investigate and present mitigating evidence



                                                   10
       Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 11 of 16




at sentencing. But even if Reichert had prepared and presented all the evidence Olvera suggests,

the probability of a lower sentence is nonexistent.

       To start, Olvera never identifies what the psychosexual report, the expert analysis of the

digital evidence, or the child pornography percentage statistics would have shown—much less the

probability of a favorable resulting impact on his sentence. Indeed, Olvera entirely ignores the

possibility that this evidence could have just as easily revealed damaging information cutting

toward a harsher sentence. And even assuming the evidence had been helpful, none of it would

have altered the applicable guideline range. Nor would the evidence have detracted from the focal

point for the sentence imposed—Olvera’s conduct in sexually abusing a 12-year-old and

possessing child pornography for more than two years before arrest.

       The apology letter and proposed character letters would not have moved the needle, either.2

Although certainly meriting consideration, the letters would have been cumulative of Olvera’s

allocution and the sentencing memoranda. For example, Olvera articulated a desire to make

amends with and seek forgiveness from the victims of his crimes. Doc. No. 120, p. 27. He also

mentioned his mother’s health problems, his religious activities while in custody, and the need for

rehabilitation for his family’s sake. Id. at 25-27. Moreover, based on background information

Reichert provided in his sentencing memorandum, Judge Lange referenced Olvera’s difficult

upbringing and family experience with sexual assault. Id. at 31, 42. Taking all that into account,

Judge Lange nevertheless determined, “It’s hard just on the personal history and characteristics to




2
  With his reply, Olvera submitted several letters from family members and a religious counselor
whom he met while in custody. Doc. No. 138-2. Although many of the letters appeal for leniency
in the context of the present § 2255 motion, the Court will consider the sentiments expressed within
them as if they were intended for presentation at Olvera’s sentencing hearing.
                                                11
       Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 12 of 16




justify a downward variance.” Id. at 32. The failure to present Olvera’s proffered evidence and

letters is insufficient to undermine confidence in the sentence imposed.

       The next allegation of error—that Reichert failed to request a “reasonable” downward

variance—lacks merit. In essence, Olvera contends that Reichert should have argued for a higher

sentence than the 60-month mandatory minimum, which would have resulted in a lower sentence.

Review of the transcript, however, evinces that Judge Lange carefully considered not only whether

to vary downward to 60 months, but whether to vary downward at all. He squarely rejected that

option by deciding Olvera’s case “seems like the heartland-type case where the guideline range

ought to be followed.” Id. at 34. Olvera’s conclusory assertion that an argument for a stiffer

sentence would have somehow changed the end result is not enough to establish prejudice.

       Failure to object to the Government’s statements regarding materials depicting

prepubescent minors likewise lacked prejudicial effect.        Judge Lange sustained Reichert’s

objection to the two-level enhancement for depictions of prepubescent minors. Beyond that, he

ordered the PSR edited to replace a statement that one of the videos showed a prepubescent female

who was “approximately nine years old” with a less definitive remark that the minor female “may

have been nine years old.” Id. at 12. True enough, Judge Lange referenced the Government’s

comments insinuating that Olvera had viewed prepubescent child pornography when explaining

his rationale for a 180-month sentence. But he then clarified that “the focus of Mr. Olvera’s sexual

interest appears to be pubescent and maybe into adult.” Id. at 30-31. In light of that awareness,

an objection to parse differences among the child victims’ ages in some images and videos would

not have diminished the sentence.

       Further, an objection lodged against the USSG § 2G2.2(b)(7) enhancement for possession

of 600 or more images would have been appropriately overruled. Olvera first contends that the



                                                12
         Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 13 of 16




enhancement was inapposite because not all the counted images depicted children. But the PSR

confirms otherwise: “In total, there were more than 600 images of child pornography recovered

from the defendant’s email accounts. All of the images and videos were sent to the National Center

for Missing and Exploited Children (NCMEC), which reported that the images and videos depict

known or identified children.” Doc. No. 107, ¶ 9. The record therefore plainly contradicts

Olvera’s unsupported theory. Alternatively, he argues that because he only possessed, rather than

distributed, child pornography, the Government improperly counted duplicate images to clear the

600-image threshold. Not so. Duplicates count as separate images under USSG § 2G2.2(b)(7) for

possession and distribution offenses alike. United States v. Ardolf, 683 F.3d 894, 901-02 (8th Cir.

2012).

         Similarly, the sadomasochistic conduct enhancement properly applied. Olvera possessed

videos of adult males vaginally penetrating minor females. Such depictions are per se sadistic.

United States v. Johnson, 450 F.3d 831, 834 (8th Cir. 2006) (citing United States v. Belflower,

390 F.3d 560, 561 (8th Cir. 2004)). And contrary to Olvera’s position, the reach of that precedent

is not limited to acts committed upon prepubescent minors. See United States v. Schnekenburger,

788 F. App’x 1044, 1044 (8th Cir. 2020) (per curiam) (unpublished mem.) (finding enhancement

applicable where video showed 15-year-old inserting foreign object into vagina and anus); United

States v. Malsch, 217 F. App’x 575, 576 (8th Cir. 2007) (per curiam) (unpublished) (finding

enhancement applicable where picture showed adult male sexually penetrating approximately 12-

year-old female). Because objections to the enhancements for depictions of sadomasochistic

conduct and possession of 600 or more images would have been unsuccessful if made, Olvera once

again falls short in showing a reasonable probability of receiving a lesser sentence.




                                                13
       Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 14 of 16




       All told, lack of prejudice defeats the ineffective assistance of counsel claims pertaining to

Reichert’s performance before and at sentencing. Olvera’s motion is accordingly denied without

an evidentiary hearing as to those claims.

       B.      Notice of Appeal

       Turning to the penultimate claim, Olvera asserts that Reichert failed to file a requested

notice of appeal. If so, that would constitute deficient performance because “a lawyer who

disregards specific instructions from the defendant to file a notice of appeal acts in a manner that

is professionally unreasonable.” Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000). When counsel

fails to file a notice of appeal as directed, “prejudice is presumed because the defendant has

forfeited his right to an appellate proceeding as a result of his counsel’s error.” Watson v. United

States, 493 F.3d 960, 963-64 (8th Cir. 2007) (citing Flores-Ortega, 528 U.S. at 483-84).

Likelihood of success on appeal is irrelevant to the prejudice inquiry. Barger v. United States, 204

F.3d 1180, 1182 (8th Cir. 2000).

       Beyond the allegations in the motion, Olvera filed a sworn declaration with his reply

recounting a purported conversation with Reichert immediately following the sentencing hearing.

Doc. No. 138-3. The declaration avers that Olvera directly instructed Reichert to file a notice of

appeal. Id. at 3. The declaration further states that Olvera later called Reichert’s office and sent a

handwritten letter regarding the appeal to no avail. Id. In opposition, the Government proposes

submitting an affidavit from Reichert in lieu of a full evidentiary hearing. But Olvera offers

specific factual allegations, which the Court must accept as true at this juncture. A potentially

competing affidavit would therefore be insufficient to stave off a factual dispute. See Witthar v.

United States, 793 F.3d 920, 923 (8th Cir. 2015). Because the record does not conclusively refute

Olvera’s claim, an evidentiary hearing is necessary.



                                                 14
       Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 15 of 16




       C.      Communication of First Plea Agreement

       Olvera’s final claim contends that Robles failed to adequately communicate the first plea

agreement before it lapsed. Defendants are entitled to effective assistance of counsel during plea

negotiations. Lafler v. Cooper, 566 U.S. 156, 162 (2012). In the plea-bargain context, the

performance prong mandates defense counsel “to communicate formal offers from the prosecution

to accept a plea on terms and conditions that may be favorable to the accused.” Missouri v. Frye,

566 U.S. 134, 145 (2012). That duty includes the responsibility “to inform a defendant of the

advantages and disadvantages of a plea agreement and the attendant statutory and constitutional

rights that a guilty plea would forgo.” Libretti v. United States, 516 U.S. 29, 50-51 (1995); see

also Padilla v. Kentucky, 559 U.S. 356, 370 (2010). Meanwhile, a claim such as Olvera’s triggers

a unique prejudice probe:

       To show prejudice from ineffective assistance of counsel where a plea offer has
       lapsed or been rejected because of counsel’s deficient performance, defendants
       must demonstrate a reasonable probability they would have accepted the earlier
       plea offer had they been afforded effective assistance of counsel. Defendants must
       also demonstrate a reasonable probability the plea would have been entered without
       the prosecution canceling it or the trial court refusing to accept it, if they had the
       authority to exercise that discretion . . . . To establish prejudice in this instance, it
       is necessary to show a reasonable probability that the end result of the criminal
       process would have been more favorable by reason of a plea to a lesser charge or a
       sentence of less prison time.

Frye, 566 U.S. at 147.

       Here, Olvera asserts that Robles sent him the first plea agreement just a few days before

withdrawing from the representation for health reasons. See Doc. No. 138-4, p. 2. Robles

allegedly advised Olvera only that he should take the deal without explaining the agreement’s

terms or the consequences of entering a guilty plea. Id. By the time the Court appointed Lancaster

to the representation on March 14, 2017, the offer had lapsed. Assuming they prove true, Olvera’s

allegations could support a finding of deficient performance. Prejudice may be present, too. The

                                                  15
       Case 3:16-cr-00198-PDW Document 141 Filed 09/17/20 Page 16 of 16




record does not foreclose the possibility that Olvera would have accepted the first plea agreement

if competently advised. And nothing definitively indicates that either the Government or the Court

would have later refused to accept the first plea agreement. Finally, the first plea agreement

contemplated five fewer levels of upward adjustments than the second plea agreement Olvera

ultimately accepted. Compare Doc. No. 128-2, ¶ 14, with Doc. No. 53, ¶ 14. That is sufficient to

demonstrate the potential for a reasonable probability of a lower sentence. As a consequence, an

evidentiary hearing is warranted on this claim as well.

IV.    CONCLUSION

       The Court has reviewed the record, the parties’ filings, and the relevant legal authority.

Except as otherwise identified above, Olvera’s motion to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255 (Doc. No. 123) is DENIED. The two remaining claims necessitate an

evidentiary hearing. Pursuant to 18 U.S.C. § 3006A(a)(2)(B), the Clerk of Court is directed to

secure counsel for Olvera to represent him for the duration of these proceedings. The United States

Marshals Service is directed to transport Olvera to Fargo, North Dakota, to consult with his

attorney and prepare for the evidentiary hearing. The Court will communicate with the parties to

schedule the evidentiary hearing in the coming days.

       IT IS SO ORDERED.

       Dated this 17th day of September, 2020.

                                             /s/ Peter D. Welte
                                             Peter D. Welte, Chief Judge
                                             United States District Court




                                                16
